Citation Nr: 0943340	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bladder neck obstruction.   

3.  Entitlement to service connection for bilateral carpel 
tunnel syndrome.   

4.  Entitlement to an increased (compensable) rating for the 
residuals of a left inguinal herniorrhaphy with left 
spermatic cord lipoma.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to January 1998.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.                  

In a December 2007 decision, the Board remanded this case for 
additional development.  Specifically, in relation to the 
Veteran's new and material claims, the Board requested that 
the RO provide the Veteran with notice compliant with the 
Veterans Claims Assistance Act of 2000 (VCAA).  In addition, 
in regard to the service connection and increased rating 
claims, the Board requested that the RO schedule the Veteran 
for VA examinations that were pertinent to those claims.  
Pursuant to the December 2007 remand, the RO sent the Veteran 
VCAA notice letters in August 2008 and February 2009 that 
were compliant with all notice and assistance requirements 
set forth in the VCAA.  In regard to examinations, the 
Veteran was scheduled to undergo VA examinations in September 
2009.  However, he failed to report to the examinations.  See 
38 C.F.R. § 3.655.     

As previously noted in the December 2007 remand, with respect 
to the Veteran's claim for service connection for bilateral 
hearing loss, the Board highlights that the Veteran's main 
complaint regarding his hearing has been hearing a high pitch 
noise.  The RO granted service connection for this symptom 
(tinnitus) in the August 1998 rating decision and evaluated 
it as 10 percent disabling, which is the maximum schedular 
rating.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  
However, the application to reopen a claim for service 
connection for bilateral hearing loss has not been withdrawn 
and thus remains in appellate status.         


FINDINGS OF FACT

1.  By an August 1998 rating action, the RO denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and a bladder neck obstruction; the 
Veteran was provided notice of the decision and his appellate 
rights, but did not file a notice of disagreement with 
respect to either claim.

2.  In July 2002, the Veteran filed an application to reopen 
his claims for service connection for bilateral hearing loss 
and a bladder neck obstruction.       

3.  The evidence received since the August 1998 decision, 
when considered by itself, or in the context of the entire 
record, does not relate to an unestablished fact necessary to 
substantiate the claims for service connection for bilateral 
hearing loss and/or a bladder neck obstruction, and it does 
not raise a reasonable possibility of substantiating the 
claims.

4.  The Veteran failed, without good cause, to report for 
scheduled VA examinations for which he received notice; these 
examinations were needed to determine the etiology of any 
bilateral carpel tunnel syndrome, and whether he met the 
schedular criteria for an increased (compensable) rating for 
his service-connected residuals of a left inguinal 
herniorrhaphy with left spermatic cord lipoma.

5.  Bilateral carpel tunnel syndrome was not shown during 
service or for many years thereafter; the preponderance of 
the evidence is against a nexus between a current diagnosis 
of bilateral carpel tunnel syndrome and service.   


CONCLUSIONS OF LAW

1.  The August 1998 rating action, in which the RO denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and a bladder neck obstruction, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.160(d), 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
a claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

3.  New and material evidence has not been received to reopen 
a claim for service connection for a bladder neck 
obstruction.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).

4.  Service connection for bilateral carpel tunnel syndrome 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2009).

5.  Entitlement to an increased (compensable) rating for 
residuals of a left inguinal herniorrhaphy with left 
spermatic cord lipoma, is not warranted as a matter of law.  
38 C.F.R. § 3.655 (2009); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  

In regard to the Veteran's claim for entitlement to an 
increased (compensable) rating for residuals of a left 
inguinal herniorrhaphy with left spermatic cord lipoma, the 
Board finds that the provisions of the VCAA are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the increased 
rating issue here on appeal.

With respect to the Veteran's remaining claims, the Board 
finds that VA fulfilled its duties to the Veteran under the 
VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2002, June 2005, March 2006, August 2008, and February 2009 
letters sent to the Veteran by the RO adequately apprised him 
of the information and evidence needed to substantiate the 
claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

During the pendency of the Veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application. Written notice provided 
in August 2002, June 2005, August 2008, and February 2009 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, 
the Veteran received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In addition, the March 2006 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess. 

The August 2008 and February 2009 notification letters also 
informed the Veteran of the requirement of submitting new and 
material evidence to reopen a previously denied claim and 
defined "new and material" evidence.  The August 2008 and 
February 2009 notification letters specifically included 
affirmative statements of the evidence, not previously of 
record, needed to reopen his claims.  The RO indicated that 
the previous denial of the Veteran's claim for service 
connection for bilateral hearing loss was based on the fact 
that there was no evidence showing that the Veteran currently 
had bilateral hearing loss, including bilateral hearing loss 
for VA purposes.  According to the RO, the evidence he needed 
to submit had to relate to that fact.  The RO also reported 
that the previous denial of the Veteran's claim for service 
connection for a bladder neck obstruction was based on the 
fact that there was no evidence showing that the Veteran had 
current chronic disability related to a bladder neck 
obstruction, and that the condition neither occurred in nor 
was caused by service.  According to the RO, the evidence he 
needed to submit had to relate to that fact.  Thus, the Board 
determines that the August 2008 and February 2009 letters 
satisfy the Kent requirements by apprising the Veteran of 
both the new and material evidence standard as well as the 
information required to substantiate his entitlement to the 
underlying claims.  Kent, 20 Vet. App. at 9.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim." 
Written notice was provided in August 2002, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in June 2005, March 2006, August 2008, and 
February 2009, after the decision that is the subject of this 
appeal. As to any timing deficiency with respect to this 
notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that new and material 
evidence has not been submitted to reopen the claims for 
service connection for bilateral hearing loss and a bladder 
neck obstruction, and that the preponderance of the evidence 
is against the claim for service connection for bilateral 
carpal tunnel syndrome, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As to any duty to provide a 
medical opinion in regard to the new and material claims, 
according to 38 C.F.R. § 3.159(c)(4)(iii), the duty to 
provide a medical opinion in a claim to reopen a finally 
adjudicated issue, as in this case, applies "only if new and 
material evidence is presented or secured."  38 C.F.R. § 
3.159(c)(4)(C)(iii).  Because the Board has determined that 
the Veteran has not presented new and material evidence to 
reopen the claims for service connection for bilateral 
hearing loss and a bladder neck obstruction, there is no duty 
to provide an examination or medical opinion.  Id.  

In regard to the claim for service connection for bilateral 
carpel tunnel syndrome, the RO scheduled the Veteran for a 
September 2009 VA examination for which he failed to report 
without providing good cause for said absence.  See 38 C.F.R. 
§ 3.655.  The Court has made clear that "[c]orresponding to 
VA's duty to assist the veteran in obtaining information is a 
duty on the part of the veteran to cooperate with VA in 
developing a claim."  Turk v. Peake, 21 Vet. App. 565, 568 
(2008).  That is, as has often been stated, VA's "'[d]uty to 
assist is not always a one-way street.'"  Id.  (quoting Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991)).  As discussed in 
greater detail below, the Veteran did not appear for the 
scheduled September 2009 VA medical examination despite 
adequate notification and he has presented no good cause for 
his failure to report.  Therefore, the Board must evaluate 
the instant claim for service connection based on the 
evidence of record and VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 
3.159(c)(4), 3.655(a), (b).

In the present case, the veteran failed to report for a VA 
examination scheduled twice in conjunction with his claim for 
a higher rating for his residuals of a left inguinal 
herniorrhaphy with left spermatic cord lipoma.  As discussed 
in more detail below.  In increased rating claims, when a 
veteran fails to appear for a scheduled examination, federal 
regulations state that "the claim shall be denied."  38 
C.F.R. § 3.655(b).  There is no further duty to schedule an 
examination with respect to the increased rating claim.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  New and Material Claims

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303. Service connection may also be granted for 
a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

Certain chronic disabilities, to include sensorineural 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran's original claims for service connection for 
bilateral hearing loss and a bladder neck obstruction were 
initially denied by the RO in an August 1998 rating action.  
Specifically, the RO denied the Veteran's claim for service 
connection for bilateral hearing loss based on a finding that 
the Veteran did not have a current hearing loss disability 
under VA regulations.  See 38 C.F.R. § 3.385.  In addition, 
regarding a bladder neck obstruction, the RO found that there 
was no permanent residual or chronic disability subject to 
service connection.  The Veteran was provided notice of the 
decision and his appellate rights but did not file a notice 
of disagreement.  Therefore, the August 1998 rating decision 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009). Nevertheless, a 
claim will be reopened in the event that new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
August 1998 rating action was the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the Veteran's claims for 
service connection for bilateral hearing loss and/or a 
bladder neck obstruction should be reopened and re-
adjudicated on a de novo basis.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996).

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.     

The evidence of record at the time of the August 1998 rating 
action consisted of the Veteran's service treatment records 
and VA examination reports, dated in May 1998.  

The Veteran's DD Form 214, Certificate of Release or 
Discharge From Active Duty, shows that he served in the 
United States Air Force from May 1988 to January 1998.  His 
Military Occupational Specialty (MOS) was as an "avionic 
systems comm."

The Veteran's service treatment records are negative for any 
complaints or findings of bilateral hearing loss and/or a 
bladder neck obstruction.  The records show that in October 
1990, the Veteran was treated for complaints of urinary 
frequency.  The diagnosis was "?mild prostatitis."  In 
February 1993, the Veteran was diagnosed and treated for 
prostatitis.  In September 1993 and February 1994, he was 
again treated for prostatitis.  In a January 1996 examination 
report, it was noted that the Veteran had frequent urination 
from 1992 to the present.  According to the Veteran, he had 
seven to eight episodes per day.  The Veteran was diagnosed 
with prostatitis and given medication with good results.  At 
the time of the January 1996 examination, he underwent an 
audiological evaluation which revealed that he had pure tone 
air conduction threshold levels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 5, 5, 0, 0, 
and 0 decibels, respectively.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 10, 5, 5, 0, and 10 decibels.  In May 1997, he was 
diagnosed with a hernia.  At that time, it was reported that 
the Veteran was receiving treatment for benign prostatic 
hypertrophy (BPH).  In September 1997, he was diagnosed with 
an indirect left inguinal hernia with left spermatic cord 
lipoma and underwent an open left inguinal herniorrhaphy.  

In May 1998, the Veteran underwent a VA audiological 
evaluation.  At that time, he stated that while he was in the 
Air Force, he worked as a flight line avionics technician.  
He indicated that he had experienced hearing difficulties 
over the past two to three years.  The audiological 
examination revealed that the Veteran had pure tone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 10, 5, -5, 0, and 
10 decibels, respectively, with a puretone average of 3 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 5, 0, 5, 5, and 
15 decibels, with a puretone average of 6 decibels.  Speech 
discrimination percentages were 100 percent in his right ear 
and 96 percent in his left ear.  The diagnosis was that the 
Veteran's audiologic test results indicated that his hearing 
was within normal limits in both ears.      

In May 1998, the Veteran also underwent a VA genitourinary 
examination.  At that time, the examiner stated that the 
Veteran started to have early symptoms of bladder neck 
obstruction several years ago and was prescribed medication 
which helped his symptoms.  The Veteran was still taking the 
medication and his nocturia, which had been five to six 
times, was reduced to one time.  According to the examiner, 
the Veteran had not been experiencing hematuria or urinary 
retention; at present, his symptoms were minimal.  Following 
the physical examination, the examiner diagnosed the Veteran 
with bladder neck obstruction.             

Evidence received subsequent to the unappealed August 1998 
decision consists of a December 2002 VA (QTC) examination 
report and statements from the Veteran, dated in October 2003 
and December 2004.  

In December 2002, the Veteran underwent a VA examination 
which was conducted by QTC Services.  In the examination 
report, the examiner stated that the examination was in 
relation to the Veteran's service-connected residuals of a 
left inguinal herniorrhaphy.  The examiner noted that the 
Veteran complained of multiple episodes of polyuria.  
However, according to the examiner, the Veteran only had 
nocturia one or two times per night.  The Veteran denied any 
incontinence of urine and any problems with impotency.  
Following the physical examination, the examiner diagnosed 
the Veteran with residuals of a left inguinal herniorrhaphy 
with left spermatic cord lipoma.    

In a statement from the Veteran, dated in October 2003, he 
stated that he first started having bladder problems in 1989 
while he was in the military.  The Veteran indicated that at 
that time, he was having problems with frequent urination and 
a feeling of fullness in the bladder.  He noted that he was 
treated with Motrin for six months.  According to the 
Veteran, he was then transferred to Mountain Home Air Force 
Base in Idaho where another physician evaluated him and 
concluded that he had an enlarged prostate.  He was told to 
continue taking Motrin to treat his condition.  The Veteran 
stated that throughout the remainder of his time in the 
service, he continued to seek treatment for his bladder 
problems and was prescribed different medications.  He 
indicated that after his discharge, he continued to 
experience bladder problems.  The Veteran maintained that his 
currently diagnosed bladder neck obstruction was related to 
his period of military service.  

In a statement from the Veteran, dated in December 2004, he 
stated that in regard to his claim for service connection for 
bilateral hearing loss, he was exposed to loud noises during 
service.  Specifically, as an avionic technician, he worked 
on the flight lines and was exposed to jets taking off and 
landing.  The Veteran reported that due to the in-service 
noise exposure, he developed ringing in his ears.  

In the instant case, the Veteran contends that he has 
bilateral hearing loss that is related to his period of 
service, specifically to his in-service noise exposure due to 
his MOS as an avionic technician.  [The Board notes that as 
stated in the Introduction of this decision, the Veteran's 
other complaint regarding his hearing has been hearing a high 
pitch noise; however, the Veteran is already service-
connected for this symptom (tinnitus).]  In addition, he also 
contends that his currently diagnosed bladder neck 
obstruction is related to his period of service, specifically 
to his in-service treatment for prostatitis.  In this regard, 
lay statements are to be considered to be competent evidence 
when describing the features or symptoms of an injury or 
illness.  Layno v. Brown, 6 Vet. App. 465 (1994); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, when 
the determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise, nor is it 
contended otherwise.  Therefore, as a layman, the Veteran is 
not qualified to offer a medical opinion regarding the 
etiology of his condition, and his assertions cannot serve as 
a basis to reopen the claims for service connection for 
bilateral hearing loss and a bladder neck obstruction.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Moreover, his 
contention that he currently has bilateral hearing loss and a 
bladder neck obstruction that are related to his period of 
active service is cumulative of his previous contentions at 
the time of his prior claims, and therefore, is not new and 
material.  Id.  

The Board observes that in regard to the evidence submitted 
subsequent to the August 1998 rating action, the December 
2002 VA (QTC) examination report is "new" in that it was 
not of record at the time of the August 1998 rating action. 
However, the Board concludes that the aforementioned evidence 
is not "material" because it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a bladder neck obstruction.  The 
previous denial of the Veteran's claim for service connection 
for a bladder neck obstruction was based on the fact that 
there was no evidence showing that the Veteran had current 
permanent residual or chronic disability related to a bladder 
neck obstruction, and that the condition neither occurred in 
nor was caused by service.  The December 2002 VA (QTC) 
examination report does not address or contradict this 
reasoning. The evidence has no bearing on the issue on appeal 
in that it does not address whether the Veteran currently has 
a permanent residual or chronic disability related to a 
bladder neck obstruction.  In the December 2004 VA (QTC) 
examination report, it was noted that the Veteran denied any 
incontinence of urine and that he only had nocturia one to 
two times per night.  Thus, the Board finds that the 
aforementioned evidence is not material.

Since the August 1998 rating action, the Veteran has not 
submitted any medical evidence related to his claim for 
service connection for bilateral hearing loss.  Specifically, 
he has presented no evidence showing that he has a current 
bilateral hearing loss disability under VA regulations.  See 
38 C.F.R. § 3.385.     

The Board concludes that the evidence added to the record 
since the RO's August 1998 decision, either by itself or in 
the context of all the evidence, both old and new, is not 
competent evidence suggesting that the Veteran has a 
bilateral hearing loss disability for VA purposes, or that he 
has a bladder neck obstruction that is related to his period 
of service.  The additional evidence in question is not new 
and material evidence, within the meaning of the cited legal 
authority, sufficient to reopen the Veteran's claims for 
service connection for bilateral hearing loss and/or a 
bladder neck obstruction.      


III.  Service Connection Claim

A.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

38 C.F.R. § 3.655(a) provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, failed to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  38 
C.F.R. § 3.655.

38 C.F.R. § 3.655(b) provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(b).

B.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of carpel tunnel syndrome.  

In January 1998, the Veteran filed a claim for service 
connection for arthritis of his left hand and wrist.  

In June 1998, the Veteran underwent a VA examination.  At 
that time, he stated that he had bilateral hand and wrist 
pain.  According to the Veteran, the pain started 
approximately three to four years ago without any specific 
trauma.  He indicated that he was an avionic technician 
during service and had to work with his hands.  The Veteran 
related his hand and wrist pain to the repetitive motion of 
his work during service.  At the time of the examination, x-
rays were taken of the Veteran's hands and wrists.  The x-
rays were reported to be normal.  Following the physical 
examination, the assessment was of a normal bilateral hand 
and wrist examination.  The examiner concluded that the 
Veteran's bilateral hand symptoms were related to "overuse" 
and had subsided since discharge from service.  

By an August 1998 rating action, the RO denied the Veteran's 
claim of entitlement to service connection for arthritis of 
the left hand and wrist.  

In July 2002, the Veteran filed a claim for service 
connection for a disability manifested by pain in his hands 
with tingling and numbness.  In support of his claim, he 
submitted private medical statements from R.M., M.D., dated 
in April 2002.  In one statement, Dr. M. indicated that he 
had recently provided a neurological evaluation for the 
Veteran.  The Veteran had complaints of numbness and tingling 
of his hands for several years.  Repetitive movements 
exacerbated his complaints.  Following the neurological 
evaluation, Dr. M. assessed rule-out bilateral carpal tunnel 
syndrome.  In another statement, Dr. M. reported that at the 
time of the Veteran's April 2002 neurological evaluation, he 
underwent electromyography (EMG) and a nerve conduction study 
(NCS).  According to Dr. M., the EMG examination was normal 
and the NCS revealed mild to moderate bilateral carpal tunnel 
syndrome.  

In the Veteran's substantive appeal, dated in December 2004, 
he maintained that due to his MOS during service as an 
avionic technician, he had to use his hands in repetitive 
motions which caused him to develop bilateral carpal tunnel 
syndrome.  Thus, it was his contention that his currently 
diagnosed bilateral carpal tunnel syndrome was related to his 
period of service.  

In December 2007, the Board remanded this case.  At that 
time, the Board stated that the Veteran had not been provided 
with a VA examination to determine whether he had bilateral 
carpal tunnel syndrome due to service.  Based on the 
Veteran's complaints documented in the June 1998 VA 
examination (less than six months after separation from 
service) that were similar to his current complaints of hand 
pain and the diagnosis of carpal tunnel syndrome and the 
nature of his in-service duties, the Board found that the 
claim for service connection for bilateral carpal tunnel 
syndrome needed to be remanded so that the Veteran could be 
scheduled for a VA examination that included an opinion 
regarding whether the Veteran had carpal tunnel syndrome 
related to service.       

Pursuant to the Board's December 2007 remand, VA scheduled 
the Veteran for an examination in September 2009.  The 
Veteran was notified of such examination in an August 2009 
letter.  The Veteran failed to report to the examination.  

C.  Analysis

At the outset, the Board notes that the Veteran failed to 
report for a scheduled September 2009 VA examination that was 
needed to obtain an opinion as to the etiology of his current 
bilateral carpal tunnel syndrome.  He has offered no 
explanation for his failure to report for the examination and 
has not requested that such examination be rescheduled.  
Under 38 C.F.R. § 3.655(b) (2009), when a claimant fails to 
report for an examination that was scheduled in conjunction 
with an original claim, the claim is decided based on the 
evidence of record.

Following a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral carpal 
tunnel syndrome.  The service treatment records are negative 
for any complaints or findings relating to this disorder.  
The first evidence of a diagnosis of the disability in 
question is in April 2002, over four years after the 
Veteran's separation from the military.  There is no medical 
evidence or competent opinion of record which links the 
Veteran's currently diagnosed bilateral carpal tunnel 
syndrome to his period of active military service.  The only 
evidence of record supporting the Veteran's claim is his own 
lay opinion that he currently has bilateral carpal tunnel 
syndrome that is related to his period of service, 
specifically to his MOS as an avionic technician which 
involved repetitive hand motion.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness 
(what comes to him through his senses; e.g., pain).  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno, supra; 
see also Falzone, 8 Vet. App. at 398, 405.  However, the 
determinative issue here involves a question of medical 
causation (etiology), given the nature of the disability in 
question, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu, 
supra.  The evidence does not show that the Veteran possesses 
medical expertise to diagnose the disorder at issue or 
provide an opinion on the causation of his bilateral carpal 
tunnel syndrome and it is not contended otherwise.  A 
diagnosis of carpal tunnel syndrome is based upon a clinical 
examination and neurological studies.  (See, e.g., Dr. M's 
statements relating to electromyography and nerve conduction 
studies, which were submitted by the Veteran in support of 
his claim.) Therefore, his opinion that he had carpal tunnel 
syndrome during or within one year of service or that his 
current bilateral carpal tunnel syndrome is related to his 
period of active military service is not competent evidence.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral carpal tunnel syndrome.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Increased Rating Claim

A.  Factual Background

The Veteran filed his initial claim for service connection 
for the residuals of a left inguinal hernia in February 1998.  
By an August 1998 rating action, the RO granted the Veteran's 
claim for service connection the residuals of a left inguinal 
herniorrhaphy with left spermatic cord lipoma and assigned a 
noncompensable disability rating, effective from January 16, 
1998.      

In July 2002, the Veteran requested that his service- 
connected residuals of a left inguinal herniorrhaphy be 
reevaluated for a higher rating.

In December 2002, the Veteran underwent a VA examination 
which was conducted by QTC Services.  Following the physical 
examination, the examiner diagnosed the Veteran with 
residuals of a left inguinal herniorrhaphy with left 
spermatic cord lipoma.  

By a December 2002 rating action, the RO denied the Veteran's 
claim for entitlement to an increased (compensable) rating 
for the residuals of a left inguinal herniorrhaphy with left 
spermatic cord lipoma.  The Veteran subsequently filed a 
timely appeal.     

In conjunction with the Veteran's appeal, he was scheduled to 
undergo a VA examination.  However, in a VA Form 119, Report 
of Contact, dated in December 2005, it was noted that the 
Veteran had called on the telephone to request that his VA 
examination be rescheduled.  According to the Veteran, he was 
temporarily working in Canada and requested that his 
examination be scheduled at the VA Medical Center (VAMC) in 
Buffalo, New York.  

In a letter to the Veteran, dated in March 2006, the RO 
indicated that they needed the Veteran's current address in 
order to schedule his VA examination.  

In a VA Form 119, Report of Contact, dated in September 2006, 
the RO noted that they had contacted the Veteran and 
explained to him that it could take up to six months to have 
his claims file transferred to another RO so that he could 
undergo a VA examination close to his temporary location.  
The Veteran stated that he would be back in Texas within six 
months, and, as such, he wanted to wait until he returned to 
Texas to undergo his VA examination.        

The Veteran was scheduled to undergo a VA examination in 
April 2007.  However, he failed to report to the examination.  

In a December 2007 decision, the Board remanded this case.  
At that time, the Board stated that because the remand 
directives provided that the Veteran undergo a VA examination 
for another disability, the Veteran should be given another 
opportunity to present for an examination to evaluate his 
service-connected left inguinal herniorrhaphy with left 
spermatic cord lipoma.  

Pursuant to the Board's December 2007 remand, VA scheduled 
the Veteran for an examination in September 2009.  The 
Veteran was notified of such examination in an August 2009 
letter.  The Veteran failed to report to the examination.  He 
did not provide any reason for not reporting to this 
examination.  There is no indication that the notice of the 
date and time of the scheduled examination was returned as 
undeliverable.     




Analysis

The Veteran failed to report for the April 2007 and September 
2009 examinations.  These examinations were needed to 
determine whether the Veteran met the schedular criteria for 
an increased (compensable) rating for his service-connected 
residuals of a left inguinal herniorrhaphy with left 
spermatic cord lipoma.  Specifically, the September 2009 
examination was scheduled pursuant to the Board's December 
2007 decision that remanded the appeal in order to obtain an 
examination.  The record contains evidence that the Veteran 
was informed that he was scheduled for this examination.  
There is no evidence that the Veteran did not receive this 
notice.  The Veteran has not provided any reason for not 
reporting to this examination.

In this regard, the Board points out that there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  While the Ashley case dealt with regularity 
in procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  There is no clear evidence of record to rebut 
this presumption.  Thus, the Board finds that the Veteran 
received the notice of the September 2009 examination.

Under 38 C.F.R. § 3.655, when the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655(b). (Emphasis added.)  As the record indicates that the 
Veteran failed to report to the examination that was 
scheduled in relation to his increased rating claim, deemed 
necessary by the Board in its remand to adjudicate this claim 
for a higher rating, and the Veteran did not provide good 
cause for not reporting to this examination, the Board finds 
that the Veteran's claim for entitlement to an increased 
(compensable) rating for the residuals of a left inguinal 
herniorrhaphy with left spermatic cord lipoma, must be denied 
as a matter of law.  38 C.F.R. § 3.655; Sabonis, 6 Vet. App. 
at 426, 430.  
ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a bladder neck 
obstruction.   

Entitlement to service connection for bilateral carpel tunnel 
syndrome is denied.   

Entitlement to an increased (compensable) rating for the 
residuals of a left inguinal herniorrhaphy with left 
spermatic cord lipoma is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


